ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-261, concluding that RONALD REICH-STEIN of WEST ORANGE, who was admitted to the bar of this State in 1959, should be reprimanded for violating RPC 3.4(b)(making false and misleading statements and counseling a client to testify falsely) and RPC 8.4(e)(conduct involving dishonesty, fraud, deceit, or misrepresentation);
And the conclusion of the Disciplinary Review Board that a reprimand is sufficient discipline for respondent’s unethical conduct having been conditioned on respondent’s submission of proof that he has retired from the practice of law, and respondent having certified that he is retired;
And good cause appearing;
It is ORDERED that RONALD REICHSTEIN is hereby reprimanded; and it is further
ORDERED that RONALD REICHSTEIN, having represented that he is retired completely from the practice of law, shall not engage in the practice of law, effective immediately and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.